Cobb, Ch. J.
On the 24th day of February, 1890, the county attorney of Dakota county filed in the district court of that county an information charging the plaintiff in error with having, on the 20th day of January, 1890, in Dakota county, stolen from the person of one Mike Condon a silver watch *115of the value of $10, the property of the said Mike' Con-don. On the 25th day of February, 1890, a trial was had in which the plaintiff in error was convicted and sentenced to eighteen months in the penitentiary. The conviction was had under sec. 113a of the Criminal Code, entitled larceny from the person: “Every person who steals property of any value by taking the same from the person of another without putting such person in fear by threats or the use of force and violence, shall be deemed guilty bf grand larceny, and shall, upon conviction.thereof, be punished by confinement in the penitentiary for not less than one nor more than seven years.”
The following errors are assigned:
I. The court erred in refusing to instruct the jury to acquit the prisoner after the prosecution had rested its case.
II. In admitting evidence as to what the prisoner said at his preliminary examination as to what he had done with the watch.
III. In giving instructions Nos. 3 and 4. ' „
IY. The verdict is not sustained by sufficient evidence.
Y. In overruling the motion for a new trial.
It is the testimony of four witnesses on the trial, Kendrick, Bartlett, Montgomery, and Williams, that on the evening of January 20, 1890, at McGoffi n’s saloon, in Covington, Dakota county, the prisoner took from the person of Mike Condon, while he was sitting in a chair, leaning against the wall, in the back part of the saloon, asleep, an open faced silver watch, which was identified by the witnesses; that the prisoner immediately crossed over the river to Sioux city and pledged the watch for $3.50 at a pawnbroker’s on Fourth street, and’ transferred the ticket to a tavern keeper there for entertainment and lodging. The prisoner, on his return to Covington, was arrested by Kendrick and Williams, policemen, and gave information of the watch and pawnbroker’s ticket, which was redeemed by the payment of $7 to the holders. The surreptitious *116taking of the watch was claimed by the prisoner, upon his arrest, as only a joke. The court and jury found that he carried the joke too far, which was accounted larceny. No other testimony was offered by the prisoner. The prosecution was conducted with propriety. The instructions to the jury were temperate and correct, and the verdict is sustained by all the evidence.
The errors are overruled, and the judgment of the district court is
Affirmed.
The other judges concur.